IN this case several depositions, were offered in evidence, which were taken before Nathan B. Graham, Notary Public, in the city of New York. The Court thought that a Notary Public, in the State of New York, had no authority to take depositions, and directed the laws of the State of New York to be produced. No such authority *201was found to be given to Notaries Public, by the laws of that State. By an act of that State, Vol. 1, page 78, the judges of the Supreme Court of the State, the judges of the County Courts, and the Chief Magistrates of any city, are authorized to take depositions to be used in other States, but no such authority is given to Notaries Public. The depositions were rejected.